Opinion issued May 14, 2019




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00148-CV
                           ———————————
     GREAT LAKES DREDGE & DOCK COMPANY, LLC, Appellant
                                        V.
                           JESUS NUNEZ, Appellee


                   On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Case No. 2018-74441


                         MEMORANDUM OPINION

      Appellant has filed an unopposed motion to dismiss this interlocutory appeal.

No opinion has issued. Accordingly, we grant the motion and dismiss the appeal.

See TEX. R. APP. P. 42.1(a), 43.2(f). We dismiss any pending motions as moot.
                                 PER CURIAM
Panel consists of Justices Lloyd, Kelly, and Hightower.




                                        2